DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitations “the opening in the fluid reservoir” (line 14) and “the opening in the suction channel” (line 16), which lack antecedent bases in the claim.  Claim 14 subsequently defines “an opening in the fluid reservoir” (line 18) and “an opening in the suction channel” (line 20).  It is unclear whether the “opening” (in line 18 and 20) are the same, different from, or part of, the previously recited “opening” (in line 14 and 16).  
Claim 14 recites the limitation “the aperture” (line 14 and line 15-16), which lacks sufficient antecedent basis.  Note that claim defines antecedent basis “at least one aperture” (lines 9-10). 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Response to Arguments
5.	Applicant's arguments regarding the claim amendment have been fully considered and are found to be persuasive: Resca’s aperture 24 terminates at one end and seal 38 prevent fluid communication between aperture 24 and openings in reservoir or channel in the housing. 

Allowable Subject Matter
6.	Claims 14-15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts fail to disclose or reasonably teach a method of using an oral cleaning device, comprising, inter alia: a cap is rotatable between a maximum position .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pending Withdrawn Claims
7.	Note that once the rejection(s) the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action is overcome, the application would be in condition for allowance except for the presence of claims 1-7 and 9-13, directed to non-elected inventions without traverse.  Note that claims 1-7 and 9-13 are not eligible for rejoinder (see MPEP § 821.01 - § 821.04).  
Accordingly, Applicant is required to cancel claims 1-7 and 9-13 in order to put the application in condition for allowance.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772